PELHAM, J.
The ruling of the trial court on the motions to strike the warrant, quash the affidavit and warrant, and to strike the plea in abatement cannot be considered here, as the pleadings referred to in the recitals of the judgment entry are not shown or set out in the record proper or the'bill of exceptions. This court is not informed as to what these pleadings "were, except as shown by the judgment entry of the court’s ruling, and the court below cannot be put in error on the mere recitals alone of the court’s ruling, contained in the judgment entry. Ala. Chem. Co. v. Niles, 156 Ala. 298, 47 South. 239; C. of Ga. Ry. Co. v. Ashley, 160 Ala. 580, 49 South. 388.
The defendant was tried before the court without a jury for a violation of the prohibition laws under an affiidavit and warrant issued by a justice of the peace.
On the trial the defendant entered several objections, to the testimony of the state’s witnesses relating to defendant’s having whisky and different facts, as to defendant’s ordering Avhisky at or about the time of the transaction for which he Avas being prosecuted. The proof of a direct sale Avas not shown by the evidence or relied upon for a con Auction by the state; but the state relied upon proof of circumstances connecting the defendant with an unlaAvful disposition of prohibited liquors. In cases of this character proof of the defendant’s having prohibited liquor, ordering it, and all similar facts and acts at or about the time of the transaction in question, are admissible in eAdclence for the purpose of throwing light on the transaction to show the identity of defendant as the guilty party, and to connect him with the commission of the offense. McIntosh v. State, 140 Ala. 137, 37 South. 223; Untreinor v. State, 146 Ala. 133, 41 South. 170; Guarreno v. State, 148 Ala. *218637, 42 South, 833; Scott v. State, 150 Ala. 59, 43 South. 181; Sadler v. State, 165 Ala. 109, 51 South. 564.
The evideuce admitted at the instance of the state, over the objection of the defendant as to the issuance of the express money order, of the- whisky found at defendant’s house looking 'like that produced, the production on the trial of some whisky, and similar facts, were all competent under the rule above stated, and each and all of.them were legitimate as having a. tendency to connect the defendant with the offense. They ' were offered as corroborative circumstances and were clearly competent as such. There was no merit in the objection as to proof of the money order being secondary evidence, and the whisky produced not being sufficiently identified. The evidence was sufficient to authorize the court to find the defendant guilty of a violation of the existing prohibition laws for which he was being prosecuted.
There is no reversible error shown in the record, and the judgment of the trial court is affirmed.
Affirmed.